Fourth Court of Appeals
                                San Antonio, Texas
                                       June 27, 2022

                                    No. 04-20-00392-CV

                           Sherry CAGLE n/k/a Sherry Schwartz,
                                      Appellant

                                             v.

                           Mario CUELLAR and Norma Cuellar,
                                      Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-01910
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       On May 27, 2022, appellant filed a motion requesting an extension of time to file her
motion requesting rehearing and en banc reconsideration. After consideration, we grant
appellant’s extension and deem her “Motion for Rehearing En Banc” timely.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court